PER CURIAM.
This proceeding is before the Court on the petition of Jonathan S. Silverman for leave to resign from the Florida Bar. Consideration of this matter is governed by rule 3-7.11, Rules Regulating The Florida Bar.
As prescribed by rule 3-7.11, the petition sets forth all past and present disciplinary proceedings to which the respondent is or has been a party. The petition states that resignation is sought with leave to apply for readmission after a period of ten years. See rule 3-7.9(m), Rules Regulating The Florida Bar. The Florida Bar does not oppose the petition.
Finding that the standards governing resignations sought while disciplinary pro*74ceedings are pending are met in this case, we grant the petition for leave to resign. Jonathan S. Silverman is hereby permitted to resign from The Florida Bar, effective immediately. No application for readmission will be considered prior to ten years from the date of this order.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.